ATTORNEY GzuEVANCE COMMISSION                              IN THE
  OF MARYLAND                                              COURT OF APPEALS
                                                           OF MARYLAND
               Petitioner,
                                                                             52
                                                           Misc. Docket AG No.     _
v.
                                                           September Term, 2018
                                                                               2017
JASON MARK SIMS

               Respondent.

                                           ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action filed by

Petitioner pursuant to Maryland Rules l9-721(a)(2) and l9-738 and the Respondent's

response to the Court's Order to Show Cause,     if any, it is 23rd day of      March

2018, by the Court of Appeals of Maryland;

       ORDERED, that the Respondent, Jason Mark Sims, be and hereby is temporarily

suspended from the practice    of law in the State of Maryland pursuant to Maryland Rule

19-738(d) until further order of this Court; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Jason Mark Sirns

from the register of attorneys in this Court and certiff that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule l9-761(b).



                                                     /s/ Clayton Greene Jr.
                                                   Senior Judge